DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, adjustable locking mechanism from claim 2; holes and pins or grooves from claim 2; an open side from claim 3; and the mechanism from claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprises” should be - - includes - -.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises” and “said,” should be avoided.

Claim Objections

Claims 1-4 are objected to because of the following informalities:
Claim 1, line 1 “A device” should be - - A belt bar device - -.
Claim 1, line 2 “which sides” should be - - which extendible sides - -.
Claim 1, line 2 “a center gap” should be - - an adjustable center gap - -.
Claim 1, line 3 “elastic objects” should be - - elastic element - -.
Claim 1, line 3 “panels” should be - - adjustable side panels - -.
Claim 1, line 5 “a belt” should be - - the belt - -.
Claim 2, line 1 “The device” should be - - The belt bar device - -.
Claim 2, line 1 “panels” should be - - the panels - -.
Claim 3, line 1 “The device” should be - - The belt bar device - -.
Claim 3, line 1 “wherein the number” should be - - wherein number - -.
Claim 3, line 2 “center gap” should be - - the center gap - -.
Claim 3, line 2 “with device” should be - - with the device - -.
Claim 4, line 1 “The device” should be - - The belt bar device - -.
Claim 4, line 1 “no adjustable side panels” should be - - no of the adjustable side panels - -.
Claim 4, line 2 “retraction.” should be - - contraction. - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the belt bar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - a belt bar - - or define a belt bar earlier in the claim.
Claim 1 recites the limitation "the extendible sides" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - an extendible sides - - or define an extendible sides earlier in the claim.
Claim 2, the phrase "example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the size" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - a size - - or define a size earlier in the claim.
Claim 3 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - a shape - - or define a shape earlier in the claim.
Claim 3, the phrase "may vary" or “may or may not” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677